


110 HR 2756 IH: To repeal section 5103 of title 31, United States

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2756
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To repeal section 5103 of title 31, United States
		  Code.
	
	
		1.Short titleThis Act may be cited as the Honest
			 Money Act.
		2.Repeal of legal
			 tender laws
			(a)In
			 GeneralSection 5103 of title 31, United States Code, (relating
			 to legal tender) is hereby repealed.
			(b)Clerical
			 AmendmentThe table of sections for subchapter I of chapter 51 of
			 title 31, United States Code, is amended by striking the item relating to
			 section 5103 and inserting the following new item:
				
					
						5103.
				[Repealed]
					
					.
			
